United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Y., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0098
Issued: March 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 21, 2016 appellant filed a timely appeal from an October 6, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right hand
condition in the performance duty, as alleged.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board’s jurisdiction is limited to the review of evidence
which was before OWCP at the time it rendered its decision. Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 25, 2016 appellant, then a 56-year-old housekeeping aid, filed an occupational
disease claim (Form CA-2) alleging that she injured her right hand as a result of “repetitive use
doing daily housekeeping duties.” She first became aware of her claimed condition and of its
relationship to her federal employment on June 15, 2016.
By letter dated August 15, 2016, OWCP requested that appellant submit additional
factual and medical evidence in support of her claim. It noted that she had not submitted any
evidence regarding the employment factors alleged to have caused her injuries. OWCP further
noted that appellant had not submitted any medical evidence in support of her claim. It afforded
her 30 days to submit additional evidence and to respond to its inquiries. Appellant did not
submit any further evidence.
By decision dated October 6, 2016, OWCP denied appellant’s claim for compensation. It
noted that she failed to provide sufficient evidence to establish that the alleged events occurred
as alleged and she had failed to submit medical evidence to establish an injury. OWCP found
that appellant had not submitted any evidence to support her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.5

3

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Michael E. Smith, 50 ECAB 313, 315 (1999).

5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

2

ANALYSIS
The Board finds that appellant has not submitted sufficient factual evidence to establish
the essential elements of her claim. As previously noted, in an occupational disease claim
appellant must submit a factual statement identifying the employment factors alleged to have
caused or contributed to the presence of her claimed condition.6 She has not submitted a
statement identifying the particular housekeeping duties alleged to have caused or contributed to
her claimed condition. Appellant’s description of “repetitive use doing daily housekeeping
duties” contained on the Form CA-2 lacks sufficient specificity to identify particular
employment factors. Her burden of proof includes the submission of a detailed description of the
employment factors or conditions which she believes caused or adversely affected a condition
for which compensation is claimed.7
In an occupational disease claim appellant is also required to submit medical evidence of
a diagnosed condition, and medical evidence establishing causal relationship between the
diagnosed condition and the alleged factors of employment.8 However, she has failed to submit
any medical evidence to establish a right hand condition. As there is no medical evidence
explaining how specific employment factors caused or aggravated a medical condition involving
appellant’s right hand, she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a right hand condition in the performance of duty, as alleged.

6

Id.

7

T.C., Docket No. 16-1070 (issued January 24, 2017).

8

J.K., Docket No. 16-1850 (issued January 9, 2017).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 6, 2016 is affirmed.
Issued: March 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

